Citation Nr: 0725501	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to May 1947 and 
form July 1950 to July 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2007.  A transcript of the 
hearing has been associated with the claim file.


FINDING OF FACT

Medical evidence fails to show a current diagnosis of 
asbestosis or any asbestos-related disability, and there is 
no competent evidence showing that any currently shown 
respiratory disability is related to military service.


CONCLUSION OF LAW

A respiratory disability due to asbestos exposure was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for 
asbestosis.  In a VCAA letter of January 2005 the appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  With regard to notice as to disability 
ratings and effective date assignment, notice was not 
provided until included in an April 2006 supplemental 
statement of the case.  However, the lack of timeliness is 
not prejudicial to the appellant because his claim is denied, 
and, therefore, the issues of rating and effective date do 
not arise.  The Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical and personnel 
records, private treatment records, VA outpatient treatment 
records and VA examination have been obtained.  The veteran 
was afforded a Travel Board hearing.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

In general, service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service." 
 Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1MR, Part 
IV.ii.2.C.9.a (December 30, 2005) contains guidelines for the 
development of asbestos exposure cases. Relevant factors 
discussed in the manual must be considered and addressed by 
the Board in assessing the evidence regarding an asbestos-
related claim.  See VAOPGCPREC 4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  Radiographic changes indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part IV.ii.C.9.e.  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.  M21-1MR, Part IV.ii.C.9.f.

Initially, the Board notes the appellant does not assert that 
his claimed respiratory disability is a result of combat. 
 Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this matter.

The veteran asserts that he is entitled to service connection 
for asbestosis caused by asbestos exposure while on board 
Naval ships.  Service personnel records show that the veteran 
was a baker; he worked in the ship's galley while in service.  

VA pulmonary consult of May 2004 notes an assessment of 
probable emphysema with some asthmatic component in the lab 
and clinically and progressive deterioration of pulmonary 
function tests (PFTs) over time by serial data points.  The 
examiner noted that the veteran has severe "smoking-related 
obstructive lung disease."  It was noted that the veteran 
had smoked since his teenage years.  He reported cutting back 
substantially from his average two packs per day.  Despite 
this smoking reduction he reported continuing to suffer from 
respiratory symptoms such as cough, excess sputum production, 
occasional wheezing and exertional dyspnea.  

Outpatient treatment records of November 2004 notes that the 
veteran had a long smoking history.  It was noted PFTs showed 
a progressive obstruction defect.  The veteran reported being 
exposed to asbestos while in service when the ship he was 
stationed at was being overhauled.  X-ray review noted that 
there were bilateral pleural plaques consistent with asbestos 
exposure.  There were increased interstitial markings that 
could be asbestos related.  An assessment of prior asbestos 
exposure with plaques, possible asbestosis, was entered.  

Records from the Montana Department of Public Health and 
Human Services, Montana Asbestos Screening and Surveillance 
Activity, of May 2005, note that chest x-rays showed what may 
be evidence of an asbestos related disease.  The chest x-rays 
were interpreted by two experts, one locally and one 
nationally.  The x-ray reports noted abnormal chest x-rays 
with no interstitial abnormalities and evidence of pleural 
plaques.  It was noted that the pleural changes were subtle 
and therefore could not be categorized as asbestos related 
changes.

VA outpatient treatment records of April 2005 note chronic 
problems of chronic obstructive pulmonary disease (COPD), 
bronchitis, chronic airway obstruct NEC, tobacco use disorder 
and probable asbestosis.  Pulmonary follow-up of May 2005 
notes an impression of COPD, stable, PFTs improved, and 
asbestosis, no evidence of effusion on exam.  Treatment 
records of July 2005 notes that the veteran reported having 
been told he has asbestosis.  It was noted that chest x-rays 
showed pleural changes consistent with asbestos exposure.  

VA examination report of February 2006 notes the veteran's 
reported smoking history of up to two packs a day since 1943.  
It was noted that the veteran reported having quit smoking in 
June 2005 and being exposed to asbestos while on a ship in 
1943 when the ship was being stripped and redone.  He denied 
ever working in mines but stated that he has lived in an area 
where he could be exposed to asbestos.  He complained of a 
productive cough but denied any hemoptysis or any anorexia.  
After examination a diagnosis of chronic obstructive 
pulmonary disease, most probably caused by his long smoking 
history, but also has the possibility of asbestos exposure 
from service, with very early pleural plaques being shown, 
was entered.  The examiner opined that the veteran's 
obstructive lung defect or COPD was most likely due to the 
veteran's long smoking history.  As to whether asbestos 
caused the veteran's current COPD, the examiner opined that 
"[t]his is a definite no.  [The veteran's] chronic 
obstructive pulmonary disease is most probably caused from 
his smoking.  Asbestosis would cause more restrictive lung 
disease, as it is a scar tissue type disease."  The examiner 
further opined that the veteran's COPD had not advanced 
beyond its inherent progression as a result of asbestos as 
pleural plaques are just being shown and had not been seen 
earlier.  The examiner did note that the pleural plaques 
would add problems in the future because of restrictive 
disease adding to his obstructive lung disease.  The examiner 
further noted that the veteran's lung disease was progressing 
with COPD from the veteran's long term smoking history and 
his possibility of some asbestos-related lung disease with 
the pleural plaques may be beginning to show.  Finally, it 
was noted that the PFT results did not show any restrictive 
disease or scarring but instead showed mostly an obstructive 
lung defect more probably due the long-term smoking of 
tobacco.

Outpatient treatment records of January 2007 note a diagnosis 
of COPD.

At the Travel Board hearing of April 2007 the veteran 
testified that he was on board the U.S.S. CREE, ATF-84, for a 
year which came back to the States for an overhaul during his 
last two months on the ship.  He stated that while the ship 
was in refit asbestos from every pipe blew all over the ship 
including his sleeping quarters.  He stated that he stayed on 
board the ship while it was being refit.  He stated he was 
first diagnosed with asbestosis in 2004 at the VA in Spokane.  

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for asbestosis.  The more 
probative evidence establishes that he does not have 
disability resulting from asbestosis or any asbestos-related 
lung disease.  

In this case, there is evidence of an assessment of 
asbestosis on nursing notes in May 2005.  At the time, the 
examiner noted an impression of asbestosis, with no evidence 
of effusion on exam.  However, he did not state the reason 
for his finding of asbestosis other than a reported history 
of asbestos exposure.  He did not make reference to any x-ray 
findings.  The Board finds the February 2006 VA examination 
to be the most reliable medical evidence especially 
considering that it is based on a review of the record to 
include x-ray findings.  

The Board acknowledges that the VA examiner stated that there 
were some very early stages of pleural plaques which show the 
possibility of some asbestos-related lung disease.  The 
Montana Asbestos Screening Activity also noted evidence of 
pleural plaques and evidence of what might be asbestos 
related disease.  However, there is no conclusive diagnosis 
of asbestosis or an asbestos-related lung disease at this 
time.  

More significantly, service connection is granted for 
disability resulting from disease incurred in service.  The 
VA examiner noted that asbestos definitely did not cause the 
veteran's COPD and that his COPD was most probably caused 
from his smoking.  The examiner explained that asbestosis 
would cause more restrictive lung disease, as it was a scar 
tissue type disease.  The examiner further noted that PFTs 
did not show any restrictive disease or scarring but instead 
showed mostly an obstructive lung defect more probably due 
the long-term smoking of tobacco.  Consequently, even 
assuming that the pleural plaques show on the veteran's chest 
x-rays since 2004 are asbestos-related and that he was 
exposed to asbestos in service (there is some question as to 
post service exposure in Montana), he currently demonstrates 
no pulmonary disability as a result of the x-ray findings.  

In sum, service connection may not be granted without 
competent evidence of a current disability.  While VA and 
private medical records note pleural plaques which are 
consistent with asbestos exposure, asbestosis has not been 
conclusively diagnosed.  The only diagnosed disease is COPD 
which has been related to the veteran's long-term smoking 
history, and there is no evidence of pulmonary disability 
other than that associated with nonservice-connected COPD.  

As the veteran's claim is being denied on the basis of no 
current asbestos-related disability, the Board will not 
address and will not make any findings regarding the 
veteran's asserted exposure to asbestos while in service.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence at this time is against the veteran's claim 
for service connection for asbestosis, that doctrine is not 
applicable in the instant appeal. 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for asbestosis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


